                Case 19-50256-BLS          Doc 18      Filed 04/23/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 7
JEVIC HOLDING CORP., et al.,
                                                                  Case No. 08-11006 (BLS)
                        Debtors.                                  (Jointly Administered)


THE CIT GROUP/BUSINESS CREDIT, INC., as agent
for itself and the Lender Group,

                          Plaintiff,

                v.

JEVIC HOLDING CORP.; JEVIC TRANSPORTATION,
INC.; CREEK ROAD PROPERTIES, LLC; GEORGE L.
MILLER, solely in his capacity as Chapter 7 Trustee of the Adv. Pro. No. 19-50256 (BLS)
bankruptcy estates of Jevic Holding Corp., et al.; THE
GOODYEAR TIRE & RUBBER CO.; ACTION
CALENDAR & SPECIALTY CO., INC.; IRVING OIL                 Re: Adv. Docket No. 17
CORPORATION; HARTFORD FIRE INSURANCE
COMPANY; THE ILLUMINATING COMPANY;
PITNEY BOWES GLOBAL FINANCIAL SERVICES,
LLC; WILLIAMS SCOTSMAN, INC.; PACHULSKI
STANG ZIEHL & JONES LLP; MORRIS ANDERSON &
ASSOCIATES; and KLEHR, HARRISION, HARVEY,
BRANZBURG & ELLERS LLP,

                          Defendants.


            ORDER APPROVING BRIEFING SCHEDULE REGARDING
    DEFENDANT PACHULSKI STANG ZIEHL & JONES LLP’S MOTION TO DISMISS

         Upon consideration of the Certification of Counsel Submitting Proposed Order

Approving Briefing Schedule Regarding Defendant Pachulski Stang Ziehl & Jones LLP’s
                                                          1
Motion to Dismiss (the “Certification of Counsel”), the Court has set the following briefing

schedule:

1
  Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them
in the Certification of Counsel.
               Case 19-50256-BLS         Doc 18      Filed 04/23/20    Page 2 of 2




       1.      PSZJ shall file its motion to dismiss on or before April 24, 2020;

       2.      Plaintiff shall file its opposition to PSZJ’s motion to dismiss on May 15, 2020;

       3.      PSZJ shall file its reply in support of its motion to dismiss on June 8, 2020; and

       4.      A hearing to consider PSZJ’s motion to dismiss will be held on June 17, 2020, at

10:00 a.m. (Eastern) before the Honorable Brendan L. Shannon.




Dated: April 23rd, 2020 Wilmington,            BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                       JUDGE




                                               -2-
